Citation Nr: 1147073	
Decision Date: 12/28/11    Archive Date: 01/09/12

DOCKET NO.  08-23 949	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial disability rating for irritable bowel syndrome (IBS) with stomach problems at a compensable (greater than 0 percent) level prior to December 3, 2009 and in excess of 10 percent from December 3, 2009.

2.  Entitlement to a compensable initial disability rating for hiatal hernia.  

3.  Entitlement to service connection for a left wrist disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel

INTRODUCTION

The Veteran had active duty service from February 2000 to February 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The issue of service connection for a left wrist disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to December 3, 2009 the Veteran's IBS was manifested by no more than mild symptoms with disturbances of bowel function and occasional episodes of abdominal distress that were largely controlled by diet.

2.  Subsequent to December 3, 2009 the Veteran's IBS was manifested by abdominal distress occurring up to twice per week for a few minutes at a time, but not severe symptoms with diarrhea, or alternating diarrhea and constipation with more or less constant abdominal distress.

3.  The Veteran's hiatal hernia is manifested by heartburn and dyspepsia that are well-controlled by medication, with episodes of nausea several times a week.  There is no indication of dysphagia, pyrosis, and regurgitation, accompanied by substernal arm or shoulder pain.


CONCLUSIONS OF LAW

1.  The criteria for a compensable initial disability rating prior to December 3, 2009 and a disability rating in excess of 10 percent after December 3, 2009 for IBS with stomach problems have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.7, 4.114, Diagnostic Code 7319 (2011).

2.  The criteria for a compensable initial disability rating for hiatal hernia have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.7, 4.114, Diagnostic Code 7346 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002), and implemented by regulation, 38 C.F.R.  §§ 3.102, 3.156(a), and 3.326(a) (2011), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1).

The appeal for higher initial ratings for IBS and hiatal hernia arises from a disagreement with the initial evaluations following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.  

The Board also finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes VA examination reports, private treatment records, VA treatment records, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R.  § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.   
The Veteran was afforded VA examinations in June 2006 and December 2009.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board notes that the examiners were provided with an accurate history, the Veteran's history and complaints were recorded, the examination reports set forth detailed examination findings in a manner that allows for informed appellate review under applicable VA laws and regulations, and the examiners offered the necessary findings.  The Board finds the examinations to be sufficient and adequate for rating purposes.  Thus, further examination is not necessary.  For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues on appeal.

Higher Initial Rating - Laws and Regulations

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time, and different ratings can be assigned for different periods of time in a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

Higher Initial Rating - IBS

The Veteran's IBS is rated under Diagnostic Code 7319 for irritable colon syndrome (spastic colitis, mucous colitis, etc.).  Under that regulation, severe irritable colon syndrome with diarrhea or alternating diarrhea and constipation with more or less constant abdominal distress warrants a 30 percent disability rating.  Moderate irritable colon syndrome with frequent episodes of bowel disturbance with abdominal distress warrants a 10 percent disability rating.  Mild irritable colon syndrome with disturbances of bowel function with occasional episodes of abdominal distress warrants a noncompensable disability rating.  38 C.F.R. § 4.114. 

Prior to December 3, 2009

The Board finds that the Veteran's IBS did not manifest to a compensable level prior to December 3, 2009.  The Veteran was afforded a VA examination in June 2006.  At that time, the Veteran noted a history of IBS for which she was instructed to take more of her gastroesophageal reflux disorder (GERD) medication and increase her fiber.  The Veteran stopped her medication because it caused heartburn and stated that she felt entirely well if she avoided certain foods.  The examiner performed a thorough physical examination.  He determined that the Veteran's IBS was clinically quiescent as she was on no medications.  VA treatment records note the Veteran's IBS as stable in October 2009 and November 2009.  

The Board notes that at no point does the evidence show moderate irritable colon syndrome with frequent episodes of bowel disturbance with abdominal distress prior to December 3, 2009.  In fact, the Veteran reported no medication use and no symptoms at the June 2006 VA examination, specifically stating that she experiences no problems if she avoids certain foods.  

Based on this evidence of record, the Board finds that a preponderance of the evidence is against the claim for a compensable initial rating for IBS prior to December 3, 2009.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

From December 3, 2009

The Veteran received a 10 percent increase in disability rating in a December 14, 2009 rating decision effective December 3, 2009.  The only evidence of record addressing this time period is a December 2009 VA examination.  The examiner noted that the Veteran had been placed back on a proton pump inhibitor and as long as she is taking the medication her symptoms are well controlled.  She notes two episodes of IBS  per week that are short-lived, but intense.  Symptoms include severe nausea, trembling, salivation, and a faint feeling lasting for a few minutes followed by severe abdominal cramping and diarrhea.  The entire episode lasts for only a few minutes but is quite intense.  

The Board finds that the Veteran's bi-weekly episodes lasting only a few minutes do not manifest to the level of severe irritable colon syndrome with diarrhea or alternating diarrhea and constipation, with more or less constant abdominal distress.  The Board acknowledges that the Veteran's episodes are considered frequent and although they are severe for the few minutes they occur, the Veteran's IBS is not manifested with more or less constant abdominal distress.

Based on this evidence of record, the Board finds that a preponderance of the evidence is against the claim for a disability rating in excess of 10 percent for IBS after December 3, 2009.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Higher Initial Rating - Hiatal Hernia

The Veteran's hiatal hernia is rated under Diagnostic Code 7346 for hiatal hernia.  Under that regulation, hiatal hernia with symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health warrants a 60 percent disability rating.  Persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health warrants a 30 percent disability rating.  A hiatal hernia with two or more of the symptoms for the 30 percent evaluation of less severity warrants a 10 percent disability rating.  38 C.F.R. § 4.114.

The Veteran was afforded a VA examination in June 2006.  The Veteran reported no gastrointestinal symptoms as long as she avoids certain foods.  She noted occasional use of antacids, but no additional medication.  She was under no plan for gastrointestinal surveillance.  The examiner diagnosed hiatal hernia.  

The Veteran was afforded another VA examination in December 2009.  The Veteran reported that her heartburn and dyspepsia were well-controlled; however, she continued to have episodes of nausea at least twice per week.  The Veteran denied vomiting and did not have hematemesis.  The examiner diagnosed hiatal hernia with GERD. 

In a December 2007 statement regarding her stomach issues, the Veteran noted severe weight loss and vomiting over eight weeks beginning in June 2007.  The Veteran is certainly competent to testify as to symptoms such as vomiting and weight loss, which are non-medical in nature; however she is not competent to render a medical diagnosis or etiology.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also, Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain disabilities are not conditions capable of lay diagnosis).   No evidence of record relates any eight week weight loss and vomiting to the Veteran's hiatal hernia.  At the June 2006 VA examination, the Veteran reported weight loss through the Jenny Craig lifestyle changes, primarily with diet.  At that time the Veteran's weight was 168 pounds.  By October 2009, the Veteran's weight was 181 pounds, indicating that the Veteran's hiatal hernia is not causing any significant or long-term weight loss.  

The Board notes that in her substantive appeal, the Veteran reported pyrosis and regurgitation.  Significantly, however, she acknowledged that they are controlled with medication.  The Board finds no evidence of dysphagia, pyrosis, or regurgitation while the Veteran is on medication.  

Based on the evidence of record, the Board finds that a preponderance of the evidence is against the claim for a higher initial rating in excess of 10 percent for a hiatal hernia.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service, for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  The United States Court of Appeals for Veterans Claims has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008). The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the Veteran reported up to two episodes of IBS per week that are short-lived, but intense and manifest with symptoms including severe nausea, trembling, salivation, and a faint feeling lasting for a few minutes followed by severe abdominal cramping and diarrhea.  Regarding her hiatal hernia, the Veteran reported heartburn, dyspepsia, pyrosis, and regurgitation, controlled on medication.  As seen in the analysis above, the Board has considered these aspects of the Veteran's disabilities, and finds that the rating schedule (Diagnostic Codes 7319 and 7346) adequately provides for ratings based on these symptoms or impairments.  As the rating schedule is adequate to rate the Veteran's service-connected IBS and hiatal hernia, referral for extraschedular consideration is not warranted.


ORDER

Entitlement to an initial disability rating for IBS with stomach problems at a compensable level prior to December 3, 2009 and in excess of 10 percent from December 3, 2009 is denied.

Entitlement to a compensable initial disability rating for hiatal hernia is denied.  


REMAND

The Board finds that further development is necessary before a decision on the merits may be made regarding the Veteran's left wrist disability.  The Veteran submitted a statement in December 2009 noting physical therapy treatment for her wrist at the Coatesville Pennsylvania Medical Center in May 2009.  The Veteran asserts that these records are pertinent to her service connection claim.  The RO should attempt to obtain and associate with the file any such records. 

Additionally, the Board notes that the Veteran was afforded a VA examination of the wrist in July 2006.  At that time, the examiner noted a soft tissue injury to the left wrist and left forearm, but no nerve damage identified.  He also noted bilateral positive Tinel's signs over both ulnar nerves secondary to idiopathic peripheral neuropathy.  He identified no ulnar neuropathy.  Since that time, the Veteran received additional VA treatment to include an EMG of her wrist.  The EMG revealed mild ulnar neuropathy.  As the VA examiner in July 2006 based his findings partially on the negative ulnar neuropathy results, the Board finds that a new VA examination and opinion is necessary.  

Accordingly, the issue is REMANDED for the following action:

1.  The RO should attempt to obtain and associate with the claims file physical therapy records and any other medical records dated from May 2009 to the present from the Coatesville Pennsylvania VA Medical Center.  

2.  The Veteran should be afforded a VA examination to ascertain the nature and etiology of any current left wrist disability.  The relevant documents in the claims file, to include service treatment records, should be made available to and reviewed by the examiner in connection with the examination.  Any tests deemed medically advisable should be accomplished.  The examiner should list any current left wrist disability and clearly address the following:

The examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that any current left wrist disability had its onset during service or is causally or etiologically related to service, specifically to the documented complaints of a left wrist soft tissue injury during service.  

A complete rationale should be given for any opinion provided.

3.  After completion of the above and any other development the RO/AMC should deem necessary, the RO/AMC should review the expanded record and readjudicate the claim.  If the claim remains denied, the Veteran and her representative should be furnished an appropriate supplemental statement of the case, and should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


